      Case: 1:20-cv-04270 Document #: 17-1 Filed: 09/23/20 Page 1 of 2 PageID #:76




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 D’ANDRE BRADLEY; DAVID D.                   )
 MOORE; TARA D. MOORE; BRETT O.              )
 SHELTON; ILLINOIS STATE RIFLE               )
 ASSOCIATION; and, SECOND                    )
 AMENDMENT FOUNDATION, INC.                  )
                                             )
           Plaintiffs,                       )
                                                 No. 20-cv-4270
                                             )
      v.                                     )
                                                 Judge Ronald A. Guzman
                                             )
 BRENDAN F. KELLY, in his official           )
 capacity as Direct of the Illinois State    )
 Police; and JESSICA TRAME, in her           )
 official capacity as Bureau Chief of the    )
 Illinois State Police Firearms Services     )
 Bureau,                                     )
                                             )
           Defendants.                       )

                                    NOTICE OF MOTION
To:        Attorneys of Record

        PLEASE TAKE NOTICE that on September 23, 2020, I caused to be filed with the Clerk
of the Unit States District Court, Northern District of Illinois, Eastern Division, DEFENDANTS’
MOTION TO STAY DISCOVERY. Pursuant to paragraph 2 of the Sixth Amended General
Order 20-0012 and Judge Guzman’s current standing order this motion is not noticed for
presentment.

                                                   /s/ Mary A. Johnston
                                                   MARY A. JOHNSTON
                                                   ASSISTANT ATTORNEY GENERAL
                                                   Office of the Illinois Attorney General
                                                   General Law Bureau – Civil Rights Unit
                                                   100 W. Randolph St., 13th Floor
                                                   Chicago, IL 60601
                                                   (312) 814-3739
                                                   (312) 814-4425 (FAX)
                                                   mjohnston@atg.state.il.us
    Case: 1:20-cv-04270 Document #: 17-1 Filed: 09/23/20 Page 2 of 2 PageID #:77




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing notice and referenced
pleadings was served on all counsel of record via the Court’s CM/ECF system on the 23rd day of
September, 2020.

                                                  /s/ Mary A. Johnston
                                                  MARY A. JOHNSTON
